UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7006


FRANCIS BROOKS,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; GERRI LEVISTER, Warden; S.
HOLLEMBAEK, Warden; DERICK PHILIP, Medical Doctor; TERRY
KILPATRICK; C. DUCHESNE, Medical Doctor; JANELLE WILLIAMS,
Psychiatrist,

                     Defendants - Appellees,

              and

ALEX SEDA, Medical Doctor; JOHN DOES 1-100,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03166-BO)


Submitted: January 22, 2019                                    Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Francis Brooks, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Francis Brooks seeks to appeal the district court’s order denying his motions to

“reopen” his claim asserted under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971) and for appointment of counsel. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Brooks seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we grant the Government’s motion to dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3